NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JASWINDER SINGH,                                No.    16-72470

                Petitioner,                     Agency No. A205-941-799

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 7, 2022**
                                  Honolulu, Hawaii

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      Jaswinder Singh, a native and citizen of India, petitions for review of a

Board of Immigration Appeals (BIA) decision affirming the Immigration Judge’s

(IJ) denial of his application for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT). We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We deny the petition.

      1. Substantial evidence supports the agency’s adverse credibility finding.

The agency provided specific and cogent reasons for its adverse credibility

determination. Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016); see

also 8 U.S.C. § 1158(b)(1)(B)(iii). Singh’s confusion over whether he had

received multiple death threats, followed by his “sudden” recollection of such

threats after repeated inquiries on cross-examination, supports the IJ’s finding that

Singh was not credible. See Shrestha v. Holder, 590 F.3d 1034, 1047 (9th Cir.

2010) (noting that a petitioner’s “inability to consistently describe the underlying

events that gave rise to his fear was an important factor that could be relied upon

by the IJ in making an adverse credibility determination”). In addition, Singh’s

inability to plausibly explain why, contrary to his testimony that he had adhered to

certain tenets of Sikhism his whole life, he appeared clean-shaven, with short hair,

and without a turban in his 2012 passport photo supports the adverse credibility

determination.

      2. The BIA properly concluded that, absent Singh’s “credible testimony or

persuasive corroboration,” the remaining evidence in the record was insufficient to

compel a finding of past persecution or a well-founded fear of future persecution

on a protected ground.




                                          2
      3. Substantial evidence also supports the BIA’s denial of CAT relief.

Without more, “generalized evidence of violence . . . is insufficient” to establish

eligibility for CAT relief. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010). Further, relations between the Congress Party and the Mann Party, of

which Singh is a member, as well as the status of the Sikh community within India,

have reportedly improved significantly since Singh left India. Thus, the record

does not compel the conclusion that Singh would more likely than not be tortured

following his removal to India.

      PETITION DENIED.




                                          3